OPPI~E oF7m    srroRNIEy    aPNeLRAL OP7RXAS
                            AUSTIN
                                                        . .




    .-                               0 land, pwohaso    lease
                                      and parohose ad   produoe
                                     ohlnery, m%toria1s, and
                                     tar0ot cltratoelo and
I                               ems, mmmltion,    and imple-
                                    evtioleo, eoulpaent
                                    aeososary to the nadional
                                    artlolss,6qtlipJllenf
                                           ba repaired in t&t
                                       Y ha roroe0ing 0~
                           PSQ 0r any 0f
          otkemise rsoeessry la commotion thererrith;"~
          ( 13 0 . F. I?.. 1941 aapp.# p. lSG4)
               By lte~ehirtor ( S 0. IL d4Sl) and by statute
(b stat. 846; 16 U. 8. C. As Stto.610) the pCmo&al
                                             .'
..        .-.




          Z’.
           i




  ,

. .
  .
  .

  :
 :1 *
  :.
 i         ’
            .

  I:;..
     f &
     :

     !‘
      i
.
         Son. & ?at %&do   *Pa@43.
             - .




I
I           .
i   -.
f   .                 .
--
                                                .   .

                                       -a   Sk?.




                                            .




                                                    .




                     . ..   .    . .
     . .           . . .
           :   .                . ..
.
.        -
-            .




*
i
 I
 :               .   .
 T                               .   .



    -.           .
    .




                         .   .